Citation Nr: 0325275	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1951 until 
November 1953.  He died on August [redacted]1990, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas.

This matter was previously before the Board in March 1997 and 
July 1999.  On both occasions a remand was ordered to 
accomplish further development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained.  

2.  The competent (clinical) evidence of record fails to 
establish that the veteran's death was a result of VA 
hospitalization, medical or surgical treatment.    




CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death, as a result of VA 
hospitalization, medical or surgical treatment, have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.358, 3.800 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Since then, however, the United States Court 
of Appeals for the Federal Circuit held in Kuzma v. Secretary 
of Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
that Section 3(a) (codified at § 5103(a)) of VCAA does not 
apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  

In any event, the Board finds that all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  Private and VA post service clinical reports 
are of record, including those of the veteran's last hospital 
stay in July and August of 1990.  Also of record are VA 
opinions and consult reports discussing the cause of the 
veteran's death.  Additionally, a transcript of the 
appellant's June 1991 personal hearing before the RO is 
associated with the claims file.  

It is noted that, in response to a March 1997 Board remand, 
the RO queried the appellant as to the names and addresses of 
all VA and non-VA health care providers who treated the 
veteran for any medical condition from July 1990 to August 
1990.  The appellant responded by naming various health care 
providers, and the file reveals that a letter requesting 
treatment records was sent to each.  A follow-up letter was 
sent to the appellant in May 1997 to inform her that the 
identified health care providers had been contacted.  The 
follow-up letter advised the appellant to also contact such 
providers herself to speed the processing of her claim.  
Ultimately, the RO inquiry yielded evidence from all but one 
named provider, P. R.  It was indicated that P. R. found no 
files relating to the veteran.  

The Board further notes a discrepancy of record regarding the 
existence of an autopsy report.  In a March 1991 opinion 
written by the VA Chief of Staff, an autopsy report was 
referenced.  However, no autopsy report was associated with 
the claims file.  In an attempt to resolve that 
inconsistency, the Board, in a March 1997 remand, instructed 
the RO to determine whether an autopsy was performed.  By 
letter in April 1997, the RO asked the appellant to clarify 
whether an autopsy was conducted.  The appellant responded 
that no autopsy was performed, thus resolving that 
inconsistency.  Moreover, corroborating her response is the 
death certificate, which states that no autopsy was 
performed.

The Board observes that the appellant's accredited 
representative, in an informal brief dated in December 1998, 
continued to express dissatisfaction regarding the RO's 
efforts in ascertaining whether an autopsy report existed.  
However, as stated above, the Board's remand instructions 
were properly carried out and a negative response was 
received from the appellant.  A May 2001 report of contact 
clearly indicates that all of the veteran's medical records 
from the VA Medical Center in Wichita were sent to the RO.  
Thus, if an autopsy was performed there, it would logically 
be of record.  Moreover, any autopsy performed elsewhere 
could only be obtained if the RO was told where to look.  As 
the appellant denied that an autopsy was performed, there was 
simply nothing more that the RO could accomplish in that 
vein.  The Board is fully satisfied that all appropriate 
assistance was afforded by the RO in their attempt to locate 
an autopsy report.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal.  

Relevant law and regulations

38 U.S.C.A. § 1151 provides that, when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  The regulations implementing that statute 
appear at 38 C.F.R. §§ 3.358, 3.800.  They provide, in 
pertinent part, that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared with the physical 
condition subsequent thereto.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the hospitalization, etc., was authorized.  38 
C.F.R. § 3.358(b)(2). Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2).  In addition, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(3).

Earlier interpretations of the statute and implementing 
regulations required evidence of negligence on the part of 
VA, or the occurrence of an accident or an otherwise 
unforeseen event.  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (Court), 
and, in the 1994 Supreme Court decision that found that the 
regulation at 38 C.F.R. § 3.358(c)(3) exceeded statutory 
authority by requiring fault on the part of VA in order for 
an appellant to prevail on a claim for benefits under 38 
U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd. sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), aff'd., 115 S. Ct. 552 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date of the Gardner decision by the Court.  60 Fed. 
Reg. 14,222 (March 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c), effective July 22, 
1996.  Although 38 U.S.C.A. § 1151 was subsequently amended 
to provide effectively that compensation was precluded unless 
the proximate cause of the additional disability was 
negligence or other fault on the part of VA, or an event not 
reasonable foreseeable, this amendment is effective with 
respect to claims filed on or after October 1, 1997.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 (1998).  
It is not applicable to the veteran's claim here, which was 
filed prior to that date.

Since the claim in this case was filed before October 1997, 
it must be adjudicated in accordance with the earlier version 
of 38 U.S.C.A. § 1151.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence is required in 
order for this claim to be granted.

Factual background

Prior to July 1990, the veteran's medical history included 
diagnoses of chronic congestive heart failure, diabetes 
mellitus, peripheral vascular disease, coronary artery 
disease and chronic obstructive pulmonary disease.  

VA outpatient treatment reports dated in July 1990 reveal 
complaints of chest pain when coughing.  The veteran also 
complained of occasional leg cramps.  

On July 29, 1990, the veteran sought admission to the VAMC in 
Wichita with complaints of a constant sharp pain.  He also 
had nausea, fever and chills.  The day before his temperature 
was 102 degrees.  He was diagnosed with musculoskeletal pain 
and was sent home.
The next day, on July 30, 1990, the veteran returned with 
complaints of a sudden onset of right upper quadrant pain 
with nausea and vomiting.  The veteran experienced persistent 
pain and vomiting the previous night.  He described the pain 
as increasing in intensity with deep inspiration.  The pain 
radiated to the midline and right groin.  Objectively, he had 
a tender epigastrum.  There was no shortness of breath and no 
chest pain.  He had a chronic cough productive of white to 
yellow sputum.  The diagnoses included right upper quadrant 
pain-rule out renal stone, non-insulin dependent diabetes 
mellitus, chronic obstructive pulmonary disease, and rule out 
peptic ulcer disease.  Another medical certificate, also 
dated July 30, 1990, contained an impression of probable 
peripheral vascular disease.  Additional assessments included 
choleceptitis, duodenal ulcer (perforated?), intestinal 
obstruction, intestinal angina, nephrolithisis, retrocecal 
appendicitis, pancreatitis and pneumonia.  


A treatment record dated July 31, 1990, noted tenderness in 
the right upper quadrant upon palpation.  There was no 
nausea.  A hemacult stool test was negative.  The abdomen was 
not distended, and there was no tenderness or guarding.  An 
ultrasound of the abdomen showed a gall stone and an EGD 
revealed some punctuate lesions of ulcerations in the 
duodenum of the stomach.  
An upper endoscopy performed on August 1, 1990, revealed 
diffuse gastritis and diffuse esophagitis.  A CT scan 
performed on that date showed changes in the terminal ileum 
compatible with inflammatory disease.  On August 2, 1990, 
three additional CT scan studies were performed.  The first 
revealed some parenchymal disease in the right lung base with 
right pleural effusion, which could indicate pneumonia.  
There was also gas near the right kidney and liver, calculus 
in the pancreas and sludge in the gallbladder.  The third CT 
scan that day showed probable inflammatory disease at the 
terminal ileum or appendix, with no obstruction.  A VA 
physician reviewing the results stated that the findings 
raised the possibility of appendicitis.  
On August 3, 1990, an abdominal exploration was undertaken, 
with drainage of a retrocecal abscess secondary to a ruptured 
appendix.  

In a medical certificate dated August 6, 1990, the veteran 
complained of frequent palpitations.  There was a finding of 
ventricular arrhythmia.  There was no evidence of congestive 
heart failure.  The diagnosis was postoperative appendectomy, 
sepsis.  The condition was treated with procainamide.  

A cardiology consult was sought on the matter of whether to 
continue the administration of procainamide.  An August 7, 
1990, treatment report indicated that, on the recommendation 
of a cardiologist, the dosage of procainamide would be 
tapered.  The veteran's rhythm was stable.  Further reports 
that day show that the veteran was being weaned off 
procainamide.  

Treatment notes dated August 8, 1990, reveal that the veteran 
was off procainamide and there was no significant arrhythmia.  
Cardiac monitoring was continued.  Repeated diagnoses of 
sepsis are indicated.

A treatment note dated August 9, 1990, reflected complaints 
of leg numbness.  Edema in the right ankle was noted in 
subsequent reports.  An August 12, 1990, report indicated 
parethesias in both legs, in addition to right ankle 
swelling.  

In a treatment report dated August 12, 1990, the veteran 
complained of an increasing shortness of breath, both when 
moving around in a wheelchair and when lying in bed.  The 
assessment was possible exacerbation of chronic obstructive 
pulmonary disease, though it was noted that such was not 
evident on examination.  Another impression was possible 
"PE."  

On August 15, 1990, the veteran was discharged from the VA 
facility with
diagnoses of retrocecal appendicitis, congestive heart 
failure and diabetes mellitus.  He had decreased ankle 
swelling upon discharge.  The veteran was feeling fine and 
was ready to return home.  

On August [redacted], 1990, the veteran died.  The death certificate 
listed the immediate cause of death as acute myocardial 
infarction due to or as a consequence of chronic congestive 
heart failure, due to or as a consequence of arteriosclerotic 
heart disease.  Other significant conditions contributing to 
death but not resulting in the underlying cause of death were 
diabetes mellitus, chronic obstructive pulmonary disease, 3 
weeks post-operative ruptured appendix, and a possible stress 
ulcer.  
 
In March 1991, the Chief of Staff at the VAMC in Wichita, 
Kansas, offered an opinion regarding the quality of care 
received by the veteran in July and August 1990.  After 
detailing the veteran's hospital stay, it was concluded that 
the care given to the veteran was appropriate and that the 
veteran's death was not the result of carelessness, accident, 
negligence, lack of proper skill, error in judgment or 
similar instances indicating fault on the part of VA.  In so 
concluding, the Chief of Staff commented that a diagnosis of 
retrocecal appendicitis presented difficulty because classic 
physical findings were not present.  He further noted that 
the veteran had severe inoperable atherosclerotic heart 
disease and was at high risk for sudden death or recurrent 
myocardial infarction.

The appellant testified at a personal hearing before the RO 
in June 1991.  It was stated that before the veteran went to 
the VAMC on July 29, 1990, he was seen by a private 
practitioner.  According to the appellant, the private doctor 
ran a blood count and determined that the veteran had 
appendicitis and that he should get to a hospital 
immediately.  The appellant testified that the veteran 
arrived at the VAMC in considerable pain, and that the 
private diagnosis of appendicitis was made known to the 
physician on duty at the VAMC.  The appellant further stated 
that the VA facility did not run any blood tests, take any 
chest x-rays or give a flat pain test to the stomach.  She 
recalled that, instead, the veteran was sent home, halfway 
across Kansas, without any treatment whatsoever.  

The testimony continued that the veteran returned to the VAMC 
the following day and was admitted for treatment.  Several 
tests were performed and there was some focus on the 
veteran's gallbladder, as an x-ray showed an abnormality.  
There was also some focus on his kidneys, due to a possible 
history of kidney stones.  The appellant contended that due 
to this misdirected attention on the gallbladder and the 
kidneys, surgery was not initiated quickly enough.  Had the 
problem been identified and the operation performed earlier, 
she believed that the doctors might have been able to remove 
the veteran's appendix before it ruptured, putting less 
strain on the his body and causing less interference with his 
other underlying disabilities.  Moreover, it was contended 
that he was discharged too soon.  According to the appellant, 
the veteran left the hospital with an unbandaged drain on his 
side, which was draining green, purulent material.  Thus, the 
sepsis that occurred as a complication in the veteran's 
surgery had not resolved.  Furthermore, it was stated that 
the appellant spoke on the phone with a VA doctor on August 
17, 1990, and described the veterans' current symptoms as 
involving marked edema of the face, hands and legs.  She also 
explained that he had to remain sitting in a chair at all 
times, because he could not breath when lying down.  After 
being told of those symptoms, the physician did not order 
that the veteran return to the hospital, but rather told her 
to double his dosage of Lasix.   

In a May 1997 letter, B. H. B., M. D. stated that the veteran 
presented at the emergency room of the Wilson Co. Hospital on 
July 28, 1990, with complaints of abdominal pain.  The 
veteran was told that the diagnosis consisted of several 
possibilities, including viral gastroenteritis ("stomach 
flu"), right kidney stone and appendicitis.  The veteran 
elected to be treated at the VA hospital in Wichita for 
definitive care.

In July 1998, a VA medical consultant provided an opinion 
regarding whether the veteran's course of treatment at the 
VAMC in Wichita in July and August 1990 in any way caused the 
veteran's death 3 days after discharge on August [redacted], 1990.  
The consultant noted that the veteran's appendix was situated 
deep in the abdomen.  He remarked that such position was 
unusual and that it obscured the characteristic diagnostic 
signs and symptoms.  He added that the medical evidence 
revealed confusing findings suggestive of kidney, gallbladder 
and ulcer disorders and that each possibility required 
aggressive diagnostic evaluation.  The consultant stated that 
the persistent reappraisal by the radiologist ultimately 
provided guidance as to the correct surgical approach.  

The medical consultant noted that the claims file did not 
contain any medical evidence subsequent to the veteran's 
discharge from the VAMC on August 15, 1990.  The consultant 
noted that various case studies identified risk factors 
associated with a myocardial infarction.  He stated that the 
veteran's VA hospitalization involved only one such risk 
factor, that of hypotension.  He noted that the hospital 
records reflected such to be a brief problem corrected with 
fluid replacement.  

The medical consultant concluded that there was no supporting 
evidence that the medical and surgical care provided to the 
veteran was deficient or improperly managed.  He found that 
the records relating to the veteran's final illness did not 
provide sufficient basis to associate the fatal acute 
myocardial infarction with the combined effects of his 
illness, surgery and related treatment at VAMC, Wichita, 
Kansas.  
  
In May 2003, a non-VA cardiologist reviewed the claims file 
for the purpose of offering an opinion as to the quality of 
care afforded the veteran at the VA hospital in Wichita 
during July and August 1990.  He reiterated the veteran's 
medical history, beginning with his arrival at the VAMC in 
Wichita on July 29, 1999.  His recitation of the facts 
appears to contain one significant factual error.  The 
cardiologist stated that the veteran underwent an 
appendectomy on July 30, 1999.  However, a review of the 
treatment records shows that the procedure took place on 
August 3, 1999, several days after admission, rather than on 
the very day the veteran was admitted for inpatient care.  
After describing the principal occurrences during the 
veteran's home stay, the cardiologist stated that the veteran 
returned home and became short of breath, developing 
orthopnea and paroxysmal nocturnal dyspnea.  He was 
reportedly told to increase his diuretic.  It was stressed 
that the events following the veteran's discharge from the 
hospital on August 15, 1999, were not substantiated through 
medical records.  

After detailing the medical background, the cardiologist 
concluded that the care given by VA was appropriate.  He 
noted that the prescribed medications Lanoxin, ACE 
inhibitors, diuretics and potassium supplements were the 
standard of care for that time period.  There was no evidence 
to show that the veteran had an intraoperative or 
postoperative myocardial infarction by cardiac enzymes that 
were obtained.  He acknowledged that the veteran developed 
ventricular dysrhythmia.  However, he observed that such 
condition preceded the hospital admission by at least 3 
months and that the condition most likely was caused by an 
electrolyte imbalance.  Regarding the post-hospitalization 
treatment, the cardiologist again stressed that no medical 
evidence documented symptoms of orthopnea, paroxysmal 
nocturnal apnea or swelling as claimed by the appellant.  In 
any event, he endorsed as appropriate the alleged instruction 
of the VA physician to increase the veteran's diuretics.  He 
concluded by reiterating that the care received by the 
veteran during his VA hospitalization from July 29, 1999 
until August 15, 1999 was not inappropriate, negligent or 
careless.     

Analysis

Essentially, the appellant claims that the veteran's existing 
cardiac conditions were aggravated during the course of VA 
hospitalization, and that such injury led to his demise.  
Specifically, the appellant claims that VA physicians should 
have diagnosed appendicitis more timely and that their delay 
in identifying that condition prevented them from removing 
the appendix before it ruptured.  She contends that once the 
rupture occurred, it adversely affected the veteran's already 
poor health, as evidenced by findings of arrhythmia following 
the procedure.  Additionally, she claims that the veteran was 
released from the hospital prematurely and that his 
infections had not resolved upon discharge.  Finally, she 
contends that the VA physician who recommended over the phone 
that the veteran's Lasix dosage be doubled in response to 
swelling and breathing difficulties did not exercise proper 
care and that the veteran should have been asked back to the 
hospital to be evaluated in person before changes in his 
medications were ordered.   

The Board observes that several of the appellant's 
contentions involve claims of negligence or fault on the part 
of VA.  In the present case, however, no evidence of VA 
negligence is required in order for the claim to be granted.  
Instead, the relevant standard is whether the evidence 
establishes that an injury from VA hospitalization or 
treatment resulted in death, and that such injury was not the 
result of the veteran's own willful misconduct.  See 
38 U.S.C.A. § 1151.

It is further provided that the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  See 38 C.F.R. § 3.358(c)(1), (2).  It is this 
provision that precludes an award of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  Indeed, no competent evidence of record 
causally relates the veteran's fatal acute myocardial 
infarction on August [redacted], 1990, to VA medical treatment, 
including rupture of his appendix and removal on August 3, 
1999.  Instead, the medical records show that the veteran 
recovered from the procedure and was feeling better upon 
discharge.  In fact, the record reflects that he was anxious 
to return to his home.  As noted in a March 1991 letter 
written by the Chief of Staff at the VAMC in Wichita, the 
veteran had severe inoperable atherosclerotic heart disease 
prior to receiving the VA treatment at issue.  As stated by 
the Chief of Staff, the veteran was at high risk for sudden 
death or recurrent myocardial infarction.  That opinion 
supports the conclusion that the veteran's death 3 days after 
discharge from the VAMC in Wichita was merely coincidental 
to, rather than a result of the treatment received.

A medical consultant's opinion written in July 1998 also 
supports the conclusion that the veteran's death did not 
relate to VA treatment.  The medical consultant reviewed and 
reiterated the major occurrences of the veteran's final 
hospital stay in July 1990 and August 1990.  He noted that 
none of the features of the veteran's final surgical illness 
were significant cardiac risk factors, with the exception of 
hypotension.  Moreover, he commented that the hypotension was 
of brief duration and was resolved with fluid replacement.  
Thus, as the VA procedure did not involve significant cardiac 
risk, there is no reason to causally link the veteran's fatal 
acute myocardial infarction to his VA hospitalization.  The 
medical consultant concluded that the records relating to the 
veteran's final illness did not provide sufficient basis to 
associate the fatal acute myocardial infarction with the 
combined effects of his illness, surgery and related 
treatment at VAMC, Wichita, Kansas.  

Another medical opinion further supports the conclusion that 
the veteran's death due to a heart attack was merely 
coincidental to, and not the result of VA care.  Such opinion 
was offered in May 2003, by a cardiologist.  Judging by 
cardiac enzymes, he found no evidence to show that the 
veteran had an intraoperative or postoperative myocardial 
infarction.  He acknowledged that the veteran developed 
ventricular dysrhythmia.  However, he observed that such 
condition preceded the hospital admission by at least 3 
months and that the condition most likely was caused by an 
electrolyte imbalance.  Thus, the conclusion drawn from such 
observations is that the veteran's fatal myocardial 
infarction was not attributable to the veteran's 
hospitalization and surgery at a VA facility.  

In sum, the evidence of record does not establish that the 
veteran's death due to an acute myocardial infarction was the 
result of VA treatment.  The claims file includes three 
medical opinions, all of which contain statements supporting 
the conclusion that the veteran's death was coincidental too, 
and not the result of, his VA treatment.  Such statements are 
further supported by the death certificate itself, which 
listed chronic congestive heart failure and arteriosclerotic 
heart disease as the conditions resulting in the veteran's 
fatal myocardial infarction.  The post-operative ruptured 
appendix was noted to be a significant condition contributing 
to death but not resulting in the underlying cause of death.  
However, as discussed above, the clinical evidence of record 
does not establish that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death.  Rather, it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312 (2002).  

While the appellant herself offered the opinion that the 
veteran's death was the result of VA treatment, she has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

